 1
 2                         UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4
 5   CYNTHIA C. ROLLERI,                 )       3:16-cv-00014-HDM-WGC
                                         )
 6                   Plaintiff,          )
                                         )       ORDER
 7   vs.                                 )
                                         )
 8   NANCY A. BERRYHILL,                 )
     Acting Commissioner of Social       )
 9   Security Administration,            )
                                         )
10                  Defendant.           )
     _________________________________
11
           The court has considered the Report and Recommendation of the
12
     United States Magistrate Judge (ECF No. 28) filed on March 21, 2019,
13
     in which the Magistrate Judge recommends that this court grant
14
     plaintiff’s motion for attorney’s fees (ECF No. 26), and award $17,000
15
     in attorney’s fees under 42 U.S.C. § 406(b), with an offset to
16
     Plaintiff of $2,500 for the fees awarded under the Equal Access to
17
     Justice Act. No objections to the Report and Recommendation have been
18
     filed, and the time for doing so has expired.
19
           The court hereby ADOPTS AND ACCEPTS the Report and Recommendation
20
     (ECF No. 28).   Therefore, plaintiff’s motion for attorney’s fees (ECF
21
     No. 26) is GRANTED.    Plaintiff’s counsel is awarded $17,000 in fees
22
     with an offset to plaintiff of $2,500 for fees awarded under the EAJA.
23
           IT IS SO ORDERED.
24
           DATED: This 16th day of April, 2019.
25
26
                                             ____________________________
27                                           UNITED STATES DISTRICT JUDGE
28

                                         1
